[Cite as State v. Clyde, 2017-Ohio-8205.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                        ERIE COUNTY


State of Ohio                                   Court of Appeals Nos. E-16-045
                                                                      E-16-048
        Appellee
                                                Trial Court No. 2011-CR-334
v.

Jeffrey Clyde                                   DECISION AND JUDGMENT

        Appellant                               Decided: October 13, 2017

                                            *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Jonathan M. McGookey, Assistant Prosecuting Attorney, for appellee.

        Joanna M. Orth, for appellant.

                                            *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Jeffrey Clyde, appeals from the judgment of the Erie County

Court of Common Pleas following a resentencing hearing held on July 7, 2016. For the

reasons that follow, we affirm.
                         I. Facts and Procedural Background

       {¶ 2} On August 15, 2011, the Erie County Grand Jury entered a 13-count

indictment against appellant. Appellant pleaded not guilty to these charges. Thereafter,

on September 9, 2011, appellant was indicted on an additional four counts, to which

appellant again pleaded not guilty. On September 10, 2013, following a bench trial, the

court found appellant guilty on 10 of the 17 counts.

       {¶ 3} Specifically, appellant was found guilty of four counts of sexual battery

(Count Nos. 5, 7, 8, 13) in violation of R.C. 2907.03(A)(5), felonies of the third degree.

Those four counts involved the same victim, appellant’s daughter, K.T. Appellant was

also found guilty of one count of corrupting a minor with drugs (Count No. 6) in

violation of R.C. 2925.02(A)(4)(a) and (C)(3), a felony of the fourth degree, and one

count of disseminating matter harmful to juveniles (Count No. 9) in violation of R.C.

2907.31(A)(1), a felony of the fifth degree. Finally, appellant was found guilty of two

counts of compelling prostitution (Count Nos. 14, 15) in violation of R.C.

2907.21(A)(3)(a), felonies of the third degree, and two counts of attempted pandering of

obscenity involving a minor (Count Nos. 16, 17) in violation of R.C. 2907.321(A)(3) and

2923.02(A), felonies of the third degree.

       {¶ 4} The trial court sentenced appellant to four years in prison on each count of

sexual battery, and two years in prison on each count of compelling prostitution. The

court further ordered those prison terms served consecutively. In addition, the trial court

sentenced appellant to 17 months in prison on the count of corrupting a minor with drugs,




2.
11 months in prison on the count of disseminating matter harmful to juveniles, and two

years in prison on each count of attempted pandering of obscenity involving a minor.

The court ordered the latter four sentences to be served concurrently with each other and

with the sentences on the counts of sexual battery and compelling prostitution for a total

prison term of 20 years.

       {¶ 5} Appellant appealed his conviction, and in State v. Clyde, 6th Dist. Erie No.

E-14-006, 2015-Ohio-1859, we affirmed the trial court’s judgment, in part, and reversed,

in part. This court vacated appellant’s convictions on one of the counts of compelling

prostitution (Count No. 14), and both of the counts of attempted pandering of obscenity

involving a minor (Count Nos. 16, 17). We also held that the trial court failed to make

the required finding under R.C. 2929.14(C)(4)(a)-(c) when imposing consecutive

sentences. Therefore, we remanded the matter for resentencing in accordance with R.C.

2929.14(C)(4).

       {¶ 6} At the resentencing hearing, the trial court again sentenced appellant to four

years in prison on each count of sexual battery (Count Nos. 5, 7, 8, 13), and two years in

prison on the remaining count of compelling prostitution (Count No. 15), and ordered

those sentences to be served consecutively to each other. In addition, the trial court

sentenced appellant to 17 months in prison on the count of corrupting a minor with drugs

(Count No. 6), and 11 months in prison on the count of disseminating matter harmful to

juveniles (Count No. 9), and ordered those sentences to be served concurrently to each

other and to the sentences for the counts of sexual battery and compelling prostitution.




3.
Thus the total prison time ordered to be served by appellant on resentencing was 18

years, with credit for time served.

                                 II. Assignments of Error

       {¶ 7} Appellant has timely appealed his judgment of conviction following

resentencing, asserting two assignments of error for our review:

              1. Defendant/Appellant’s sentence should be vacated as the Trial

       Court failed to comply with Criminal Rule 32.

              2. Defendant/Appellant’s sentence should be vacated as it is

       excessive, unreasonable and contrary to law.

                                        III. Analysis

       {¶ 8} Appellant’s first assignment of error argues that his sentence should be

vacated as the trial court failed to comply with Crim.R. 32. The relevant portion of

Crim.R. 32(B) states:

              (2) After imposing sentence in a serious offense, the court shall

       advise the defendant of the defendant’s right, where applicable, to appeal or

       to seek leave to appeal the sentence imposed.

              (3) If a right to appeal or a right to seek leave to appeal applies under

       division (B)(1) or (B)(2) of this rule, the court also shall advise the

       defendant of all of the following:

              (a) That if the defendant is unable to pay the cost of an appeal, the

       defendant has the right to appeal without payment;




4.
              (b) That if the defendant is unable to obtain counsel for an appeal,

       counsel will be appointed without cost;

              (c) That if the defendant is unable to pay the costs of documents

       necessary to an appeal, the documents will be provided without cost;

              (d) That the defendant has a right to have a notice of appeal timely

       filed on his or her behalf.

       {¶ 9} Appellant argues that the trial court should have advised him of all his rights

outlined in Crim.R. 32. Appellant references State v. Hunter, 8th Dist. Cuyahoga No.

92626, 2010-Ohio-657, in which the Eighth District remanded the matter for resentencing

because the record was devoid of any indication that the trial court advised the defendant

of his appellate rights. Thus, appellant concludes that his sentence should be vacated,

and the matter remanded for resentencing.

       {¶ 10} Here, however, the trial court informed appellant that “you do have the

right to appeal the judgment and sentence of the Court today, and if you choose to do so

you have 30 days from today’s date to file a notice of appeal.” While the trial court did

not fully comply with the notices to be given under Crim.R. 32(B)(3), appellant

nonetheless filed his notice of appeal from the resentencing in a timely fashion. Thus,

any error by the trial court is harmless. See, e.g., State v. Gagnon, 6th Dist. Lucas No.

L-08-1235, 2009-Ohio-5185, ¶ 32 (“Although the trial court did not adhere to the letter of

Crim.R. 32(B), appellant was advised of his appellate rights after sentencing. Any error

in this instance is harmless in that appellant timely filed his notice of appeal to this




5.
court.”); State v. Thomas, 6th Dist. Wood No. WD-10-022, 2010-Ohio-6522, ¶ 17; State

v. Tunison, 6th Dist. Wood No. WD-13-046, 2014-Ohio-2692, ¶ 19.

       {¶ 11} Accordingly, appellant’s first assignment of error is not well-taken.

       {¶ 12} In his second assignment of error, appellant argues that his sentence is

excessive, arbitrary, and unreasonable in light of the fact that he has maintained his

innocence and intends to provide the trial court with an exculpatory affidavit from his

daughter K.T. In addition, in his reply brief, appellant argues that his sentence is contrary

to law because the trial court failed to consider appellant’s military service as required by

R.C. 2929.12(F), which provides, “The sentencing court shall consider the offender’s

military service record and whether the offender has an emotional, mental, or physical

condition that is traceable to the offender’s service in the armed forces of the United

States and that was a contributing factor in the offender’s commission of the offense or

offenses.”

       {¶ 13} We review felony sentences under the two-pronged approach set forth in

R.C. 2953.08(G)(2). State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-

425, ¶ 11. R.C. 2953.08(G)(2) provides that an appellate court may increase, reduce,

modify, or vacate and remand a disputed sentence if it clearly and convincingly finds

either of the following:

              (a) That the record does not support the sentencing court’s findings

       under * * * division * * * (C)(4) of section 2929.14 * * *;

              (b) That the sentence is otherwise contrary to law.




6.
Notably, “The appellate court’s standard for review is not whether the sentencing court

abused its discretion.” R.C. 2953.08(G)(2).

       {¶ 14} Relative to the first prong, the trial court found under R.C.

2929.14(C)(4)(b) that the harm caused by the multiple offenses was so great or unusual

that no single prison term for any of the offenses committed as part of any of the courses

of conduct adequately reflects the seriousness of the offender’s conduct. Here, the record

supports the trial court’s finding by virtue of, inter alia, the number of sexual offenses

appellant committed against his own daughter, and even though appellant maintains that

he is innocent, he has nonetheless been adjudged guilty of those crimes beyond a

reasonable doubt.

       {¶ 15} As to the second prong, in Tammerine, we recognized that State v. Kalish,

120 Ohio St. 3d 23, 2008-Ohio-4912, 896 N.E.2d 124, still can provide guidance for

determining whether a sentence is clearly and convincingly contrary to law. Tammerine

at ¶ 15. The Ohio Supreme Court in Kalish held that where the trial court expressly

stated that it considered the purposes and principles of sentencing in R.C. 2929.11 as well

as the factors listed in R.C. 2929.12, properly applied postrelease control, and sentenced

the defendant within the statutorily permissible range, the sentence was not clearly and

convincingly contrary to law. Kalish at ¶ 18.

       {¶ 16} Here, appellant does not argue that postrelease control was improperly

applied or that he was sentenced outside of the statutorily permissible range. Further, the

record reveals that the trial court enumerated at the sentencing hearing that it considered




7.
the principles and purposes of felony sentencing pursuant to R.C. 2929.11, and looked at

the factors in R.C. 2929.12(B), (C), (D), and (E). In its subsequent judgment entry, the

court stated more generally that it has considered “the record, oral statements, any victim

impact statement and presentence investigation report, as well as the principles and

purposes of sentencing under Ohio Revised Code § 2929.11, and has balanced the

seriousness and recidivism factors of Ohio Revised Code § 2929.12.” As to appellant’s

claim that the court did not consider his military service under R.C. 2929.12(F), we

recognize that the trial court did not specifically identify that section at the resentencing

hearing. However, appellant’s military history was discussed at the original sentencing

hearing, and was included in the presentence investigation report that the trial court

reviewed. Moreover, “even ‘where the trial court does not put on the record its

consideration of R.C. 2929.11 and 2929.12, it is presumed that the trial court gave proper

consideration to those statutes.’ The presumption remains in the absence of an

affirmative showing to the contrary.” (Internal citations omitted.) State v. Ruby, 6th

Dist. Sandusky No. S-10-028, 2011-Ohio-4864, ¶ 24, quoting Kalish at ¶ 18, fn. 4.

Therefore, we hold that appellant’s sentence was not clearly and convincingly contrary to

law.

       {¶ 17} Accordingly, appellant’s second assignment of error is not well-taken.

       {¶ 18} As a final matter, we sua sponte note that the judgment of conviction that

was entered on July 14, 2016, following the resentencing hearing, contains an error that

must be corrected. Beginning on page 3 of the judgment entry, the trial court stated that




8.
appellant had been found guilty of compelling prostitution (Count No. 14), and attempted

pandering obscenity involving a minor (Count Nos. 16, 17). Appellant’s conviction on

those counts has been vacated by our decision in the prior appeal. Therefore, we remand

the matter to the trial court for the court to enter a nunc pro tunc judgment entry

removing those findings of guilt.

                                      IV. Conclusion

       {¶ 19} For the foregoing reasons, we find that substantial justice has been done the

party complaining and the judgment of the Erie County Court of Common Pleas is

affirmed. This matter is remanded to the trial court to enter a nunc pro tunc entry

removing the findings of guilt relative to count Nos. 14, 16, and 17. Appellant is ordered

to pay the costs of this appeal pursuant to App.R. 24.

                                                         Judgment affirmed and remanded.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
Thomas J. Osowik, J.                                        JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




9.